DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, lines 10-11, it is unclear whether the alkali metal or alkaline earth metal atoms refer to only the alkali or alkaline earth metals of the metal organic acid salt or to all potential alkali or alkaline earth metals.  If the former, then the alkali and alkaline earth metals have inherent antecedent basis and should have “an” article with “the” or “said” .
With respect to claims 2-9, they are rejected for failing to cure the deficiency of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoharai (WO 2017/038581).
It is noted that the international Patent Application WO publication is being utilized for date purposes.  However, since WO 2017/038581 is in Japanese, in the discussion below, the US equivalent for WO 2017/038581, namely US 10,385,205, is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.  
With respect to claim 1, Shimoharai discloses a polyester resin composition comprising 100 parts by mass of 50-100 mass % polybutylene terephthalate and 0-50 mass % polyethylene terephthalate, organic alkali or alkaline earth metal salt, 0.05-3 parts by mass of a polyfunctional glycidyl group-containing styrene-based polymer, 1-20 parts by mass of an inorganic filler having an average particle diameter of 0.05-3 μm, wherein the composition contains 0.000005-0.05 parts by mas of alkali metal or alkaline earth metal atoms and the content of linear oligomers of polybutylene terephthalate is 1000 mg/kg or less (col. 35, line 2-25).
With respect to claim 2, Shimoharai discloses that the amount of alkali or alkaline earth metals is 0.0005-0.05 parts by mass (col. 35, line 27 to col. 36, line 3).
With respect to claim 3, the amount of titanium atoms is less than or equal to 50 mg/kg (col. 36, lines 4-67).
With respect to claims 5 and 6, the organic alkali or alkaline earth metal salt includes lithium, sodium, potassium, calcium, or magnesium acetates or benzoates (col. 36, lines 13-18).
With respect to claim 7, the inorganic fillers include calcium carbonate, silica, kaolin, barium sulfate, and titanium dioxide (col. 36, lines 19-23).
With respect to claims 8 and 9, the polyester resin composition is used in a light reflector having a reflective metal layer formed on the surface (col. 36, lines 24-28).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being obvious over Shimoharai (WO 2017/110917).
It is noted that the international Patent Application WO publication is being utilized for date purposes.  However, since WO 2017/110917 is in Japanese, in the discussion below, the US equivalent for WO 2007/110917, namely US 11,001,705, is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.  
With respect to claims 1, 2, Shimoharai discloses a polyester resin composition comprising 100 parts by mass of a polyester resin containing 70-100 mass % of a polybutylene terephthalate and 0-30 mass % of a polyethylene terephthalate, an alkali or alkaline earth metal organic acid salt, and 0.05-3 parts by mass of a polyfunctional-glycidyl-group-containing styrene-based polymer C, wherein either one or more both of alkali metal atoms and alkaline earth metal atoms in an amount of 0.000005-0.05 parts by mass and the amount of linear oligomer content is 1000 mg/kg or less (col. 40, line 50 to col. 41, line 3).  
The polyester resin composition comprises less than 1 parts by mass of an inorganic filler having average particle diameter of less than or equal to 3.0 μm.
Although the amount of inorganic filler is less than claims 1-20 parts by mass, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize at least 1 parts by mass of the inorganic filler.
	With respect to claim 3, Shimoharai discloses that titanium atom content is less than or equal to 50 mg/kg (col. 41, lines 13-14).
With to claim 5, the alkali or alkaline earth metals include lithium sodium, potassium, calcium, and magnesium (col. 41, lines 22-26).
With respect to claim 6, the metal organic acids salts include lithium acetate, sodium acetate, potassium acetate, calcium acetate, magnesium acetate, lithium benzoate, sodium benzoate, and potassium benzoate (col. 41, lines 20-26).
With respect to claims 8 and 9, Shimoharai discloses that the composition is used in a light reflector component including a light reflective metal layer (col. 41, lines 27-31).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takise (JP 2012-057152, machine translation) in view of Schellekens (US 2007/0282056).
With respect to claims 1, 2, 4-6, 8, and 9, Takise discloses a resin-made substrate for a light reflector having a thin metal film (paragraph 0004), wherein the substrate is prepared from a thermoplastic polyester composition (paragraph 0016).  An exemplified composition (Example 1 in Table 1) includes 100 parts by weight polybutylene terephthalate (A), 25 parts by weight polyethylene terephthalate (b1), 6 parts by weight acrylonitrile-styrene resin (b2), and 9 parts by weight zirconium silicate (C) having average primary particle size of 1.15 μm (claimed inorganic filler) (paragraphs 0096-0099).  These amounts convert to based on 100 parts by weight of polybutylene terephthalate and polyethylene terephthalate: 80 parts by weight polybutylene terephthalate, 20 parts by weight polyethylene terephthalate, 4.8 parts by weight acrylonitrile-styrene resin, and 7.2 parts by weight zirconium silicate.  
Takise fails to disclose (i) the amount of linear oligomers of polybutylene terephthalate or polybutylene terephthalate or (ii) the addition of alkali metal salt or alkaline earth metal salt.
With respect to (i), Takise that polybutylene terephthalate has a mass average molecular weight of 200,000 or less and does not disclose the presence of low molecular weight oligomers.
While Takise does not explicitly disclose the amount of oligomers, it would have been obvious to one of ordinary skill in the art to have negligible amounts of oligomers given that Takise discloses relatively high average molecular weight and residual monomers or small molecules are clearly non-preferred.
With respect to (ii), JP discloses the addition of examples including crystal nucleating agents (paragraph 0076).
Schellekens discloses a polybutylene terephthalate resin composition (abstract) and teaches that a nucleating agent such as sodium benzoate is added in an amount of most preferably less than 0.1 wt % (paragraph 0092-0093).  Schellekens discloses that a lower amount of nucleating agent is advantageous because the molding cycle time is horter (paragraph 0093).
Given that both Takise and Schellekens are both drawn to polybutylene terephthalate resin compositions and further given that Takise discloses a nucleating agent is a suitable additive, it would have been obvious to one of ordinary skill in the art to utilize the nucleating agent that is sodium benzoate taught by Schellekens as the nucleating agent in Takise.
With respect to claim 3, Takise does not mandatorily require the addition of titanium and therefore would be expected to have 0 mg/kg of titanium atom.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takise (JP 2012-057152, machine translation) in view of Schellekens (US 2007/0282056) and further in view of Shirai (US 8,569,403).
The discussion with respect to Takise and Schellekens in paragraph 5 above is incorporated here by reference.
Takise discloses adding an inorganic filler other than zirconium silicate, however, it fails to disclose what that inorganic filler is.
Shirai discloses a thermoplastic resin composition for light reflector (abstract) and discloses adding an inorganic filler to increase mechanical strength and heat resistance and to reduce molding shrinkage (col. 9, lines 19-25).  The average particle diameter is not more than 3 μm in order to impart the advantageous properties (col. 9, lines 25-37) and is used in an effective amount of 2-45 parts by mass per 100 parts by mass of thermoplastic resin (col. 12, lines 6-13).  The inorganic filler includes calcium carbonate, silicon oxide, and titanium oxide (col. 10, lines 4-13).
Given that Takise is open to the use of an inorganic filler other than zirconium silicate and further given that Shirai discloses that an advantageous inorganic filler includes calcium carbonate, silicon oxide, and titanium oxide, it would have been obvious to one of ordinary skill in the art to utilize an inorganic filler like claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 10,385,205. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With respect to claim 1, US ‘205 claims in claim 1 a polyester resin composition comprising a polyester resin composition comprising 100 parts by mass of 50-100 mass % polybutylene terephthalate and 0-50 mass % polyethylene terephthalate, organic alkali or alkaline earth metal salt, 0.05-3 parts by mass of a polyfunctional glycidyl group-containing styrene-based polymer, 1-20 parts by mass of an inorganic filler having an average particle diameter of 0.05-3 μm, wherein the composition contains 0.000005-0.05 parts by mas of alkali metal or alkaline earth metal atoms and the content of linear oligomers of polybutylene terephthalate is 1000 mg/kg or less (col. 35, line 2-25).  While US ‘205 claims a more specific styrene resin, the polyfunctional glycidyl group-containing styrene-based polymer of US ‘205 anticipates claimed styrenic resin.
With respect to claim 2, US ‘205 claims in claim 2 that the amount of alkali or alkaline earth metals is 0.0005-0.05 parts by mass.
With respect to claim 3, US ‘205 claims in claim 3 the amount of titanium atoms is less than or equal to 50 mg/kg.
With respect to claims 5 and 6, US ‘205 claims in claim 5 that the organic alkali or alkaline earth metal salt includes lithium, sodium, potassium, calcium, or magnesium acetates or benzoates.
With respect to claim 7, US ‘205 claims in claim 6 that the inorganic fillers include calcium carbonate, silica, kaolin, barium sulfate, and titanium dioxide.
With respect to claims 8 and 9, US ‘205 claims in claims 7 and 8 the polyester resin composition is used in a light reflector having a reflective metal layer formed on the surface.

Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. US 10,385,205.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The rejection is adequately set forth in paragraph 7 above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 2, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 of U.S. Patent No. 11,001,705 in view of Shirai (US 8,569,403). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
US ‘705 claims in claim 1 a polyester resin composition comprising 100 parts by mass of a polyester resin containing 70-100 mass % of a polybutylene terephthalate and 0-30 mass % of a polyethylene terephthalate, an alkali or alkaline earth metal organic acid salt, and 0.05-3 parts by mass of a polyfunctional-glycidyl-group-containing styrene-based polymer C, wherein either one or more both of alkali metal atoms and alkaline earth metal atoms in an amount of 0.000005-0.05 parts by mass and the amount of linear oligomer content is 1000 mg/kg or less (col. 40, line 50 to col. 41, line 3).  US ‘705 claims in claims 6 and 7 that the polyester composition is used in a light-reflector component.
US ‘705 fails to claim a composition comprising an inorganic filler having particle size of 0.05-3 μm in an amount of 1-20 parts by mass per 100 parts by mass of polyester resin.
Shirai discloses a thermoplastic resin composition for light reflector (abstract) and discloses adding an inorganic filler to increase mechanical strength and heat resistance and to reduce molding shrinkage (col. 9, lines 19-25).  The average particle diameter is not more than 3 μm in order to impart the advantageous properties (col. 9, lines 25-37) and is used in an effective amount of 2-45 parts by mass per 100 parts by mass of thermoplastic resin (col. 12, lines 6-13).  The inorganic filler includes calcium carbonate, silicon oxide, and titanium oxide (col. 10, lines 4-13).
Given that US ‘705 claims a light reflector comprising a polybutylene terephthalate composition and further given that Shiri discloses a thermoplastic resin composition for use in a light reflector which advantageously comprises inorganic filler like claimed, it would have been obvious to one of ordinary skill in the art to add an inorganic filler to the polyester composition claimed by US ‘705.

Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 11,001,705 in view of Shirai (US 8,569,403).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The rejection is adequately set forth in paragraph 9 above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 2, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 11,001,706 in view of Shirai (US 8,569,403). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
US ‘706 claims in claim 1 a polyester resin composition comprising 100 parts by mass of a polyester resin containing 70-100 mass % of a polybutylene terephthalate and 0-30 mass % of a polyethylene terephthalate, an alkali or alkaline earth metal organic acid salt, and 0.5-10 parts by mass of a styrene-based polymer C, wherein either one or more both of alkali metal atoms and alkaline earth metal atoms in an amount of 0.000005-0.05 parts by mass and the amount of linear oligomer content is 1000 mg/kg or less (col. 40, line 50 to col. 41, line 3).  US ‘706 claims in claims 7 and 8 that the polyester composition is used in a light-reflector component.
US ‘706 fails to claim a composition comprising an inorganic filler having particle size of 0.05-3 μm in an amount of 1-20 parts by mass per 100 parts by mass of polyester resin.
Shirai discloses a thermoplastic resin composition for light reflector (abstract) and discloses adding an inorganic filler to increase mechanical strength and heat resistance and to reduce molding shrinkage (col. 9, lines 19-25).  The average particle diameter is not more than 3 μm in order to impart the advantageous properties (col. 9, lines 25-37) and is used in an effective amount of 2-45 parts by mass per 100 parts by mass of thermoplastic resin (col. 12, lines 6-13).  The inorganic filler includes calcium carbonate, silicon oxide, and titanium oxide (col. 10, lines 4-13).
Given that US ‘706 claims a light reflector comprising a polybutylene terephthalate composition and further given that Shiri discloses a thermoplastic resin composition for use in a light reflector which advantageously comprises inorganic filler like claimed, it would have been obvious to one of ordinary skill in the art to add an inorganic filler to the polyester composition claimed by US ‘706.

Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 11,001,706 in view of Shirai (US 8,569,403).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The rejection is adequately set forth in paragraph 11 above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn